Citation Nr: 1728619	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  13-25 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for post-traumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1989 to January 1996 and is the recipient of the Southwest Asia Service Medal and the Kuwait Liberation Medal.

The issues before the Board of Veterans' Appeals (Board) come from a November 2009 rating decision from the Los Angeles, California Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran last attended a VA psychological examination more than five years ago, in January 2012.  His symptoms at the time included in pertinent part, depressed mood, anxiety, panic attacks, chronic sleep impairment, impaired judgment, motivation and mood disturbances, and impaired impulse control.

Subsequent to this examination, in a September 27, 2013 Victorville CBOC Progress Note, the Veteran reported experiencing visual and auditory hallucinations, suggesting a potential worsening in his PTSD symptoms.  

In December 2016, the Veteran's representative submitted an Appellate Brief requesting, in pertinent part, that the Veteran should be afforded an updated VA psychological examination.

Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see 38 C.F.R. § 3.327 (a) (2016).  As the evidence is indicative of a potential worsening of symptoms, the Veteran should be afforded a new VA examination to assess the current severity of his PTSD.

In addition, on the Veteran's April 2009 TDIU application he noted that he last worked in November 2008.  However, subsequent records indicate self-employment as late as 2013.  See January 8, 2013 Victorville CBOC Outpatient Note.  

Based on this evidence, the Board finds that additional development is needed to obtain a more detailed description of the Veteran's work history during the pendency of the appeal, and the extent to which any employment constituted substantially gainful or protected employment. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's electronic claims file any outstanding relevant VA treatment records dated after September 2014.  

2. Ask the Veteran to complete a new VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability that shows his full educational and employment history to date.

3. Thereafter, afford the Veteran an appropriate VA psychiatric examination to determine the current nature and severity of his PTSD.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  

In particular, the examiner should comment upon the functional impairment caused by his PTSD, to specifically include the effects PTSD has on his ability to work.  

4. Then, readjudicate the PTSD and TDIU claims.  If denied, issue a Supplemental Statement of the Case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




